Election/Restrictions
Applicant’s election without traverse of claims 1-16 (Species A) in the reply filed on 01/07/2022 is acknowledged.
Claims 17-20 are withdrawn (and subsequently cancelled via Examiner’s Amendment) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Thompsen (Reg. No. 69,985) on 04/20/2022.

The application has been amended as follows: Please enter the amendments filed 01/07/2022 and include the following amendments:
(Currently Amended) A method for authenticating a party to a secure transaction, 
comprising:
receiving, at a second computing device, an out-of-band user interaction protocol;
receiving, from a first computing device on behalf of a first party at [[a]] the second computing device of a second party, first information associated with a secure transaction between the first party and the second party; 
receiving, from the first computing device at the second computing device, first video or audio evidence of one or more actions taken by the first party;
 capturing, by the second computing device during presentation of the first video or audio evidence by the second computing device, acknowledgement of the one or more actions taken by the first party as observed or heard by the second party in the first video or audio evidence; 
determining, by the second computing device dependent on the captured acknowledgement, whether or not the one or more actions observed or heard by the second party match actions expected to have been taken by the first party in accordance with [[an]] the out-of-band user interaction protocol; and 
determining, by the second computing device dependent on whether or not the one or more actions observed or heard by the second party match the actions expected to have been taken by the first party in accordance with the out-of-band user interaction protocol, whether to accept the first information associated with the secure transaction.
2-9.	(Original)
10.	(Currently Amended) A non-transitory  of a second computing device of a second party for: 
receiving, at the second computing device, an out-of-band user interaction protocol;
receiving, from a first computing device on behalf of a first party at [[a]] the second computing device of [[a]] the second party, first information associated with a secure transaction between the first party and the second party; 
receiving, from the first computing device at the second computing device, first video or audio evidence of one or more actions taken by the first party; 
capturing, by the second computing device during presentation of the first video or audio evidence by the second computing device, acknowledgement of the one or more actions taken by the first party as observed or heard by the second party in the first video or audio evidence; 
determining, by the second computing device dependent on the captured acknowledgement, whether or not the one or more actions observed or heard by the second party match actions expected to have been taken by the first party in accordance with [[an]] the out-of-band user interaction protocol;ATTORNEY DOCKET NO.PATENT APPLICATION085749.010216/130,832 
6allowing the secure transaction between the first party and the second party to proceed in response to determining that the one or more actions observed or heard by the second party match the actions expected to have been taken by the first party in accordance with the out-of-band user interaction protocol; and 
refraining from performing the secure transaction in response to determining that the one or more actions observed or heard by the second party do not match the actions expected to have been taken by the first party in accordance with the out-of-band user interaction protocol.
11-13.	(Original)
14.	(Currently Amended) The non-transitory computer readable memory media of claim 10, wherein

the first video or audio evidence includes: a sequence of tokens generated by the first computing device in accordance with the out-of-band user interaction protocol
recorded by a video camera or voice recorder of the first computing device; 

capturing acknowledgement of the one or more actions taken by the first party comprises: 
receiving, through a user interface of the second computing device, input identifying the sequence of tokens communicated by the first party as observed or heard by the second party in the first video or audio evidence.
15-16.	(Original)
17-20.	(Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a method and non-transitory computer readable memory media for authenticating a party to a secure transaction, comprising: receiving, at a second computing device, an out-of-band user interaction protocol; receiving, from a first computing device on behalf of a first party at the second computing device of a second party, first information associated with a secure transaction between the first party and the second party; receiving, from the first computing device at the second computing device, first video or audio evidence of one or more actions taken by the first party; capturing, by the second computing device during presentation of the first video or audio evidence by the second computing device, acknowledgement of the one or more actions taken by the first party as observed or heard by the second party in the first video or audio evidence; determining, by the second computing device dependent on the captured acknowledgement, whether or not the one or more actions observed or heard by the second party match actions expected to have been taken by the first party in accordance with the out-of-band user interaction protocol; and determining, by the second computing device dependent on whether or not the one or more actions observed or heard by the second party match the actions expected to have been taken by the first party in accordance with the out-of-band user interaction protocol, whether to accept the first information associated with the secure transaction.
The closest prior art of Han Jeong Gyoun et al. (KR 20160113383) discloses methods for authenticating a user via both remote face-to-face and non-face-to-face authentication. These methods include a server comparing a user’s face with a provided identification card while the user participates in a video call with an agent of the authentication service and/or a server comparing a code displayed on the user’s screen while the user participates in a video call with an agent.
Merrit (USP 5475756) discloses a method for authenticating a terminal such as an ATM via a personal security phrase sent to a customer via audio or video.
Blessing (US 2009/0138405) discloses a system and method for performing secure online transactions via biometric audio or video challenge/response procedures. The service provider server may then compare received audio/video biometric data with previously stored biometric data of the user.
Gaeta et al. (USP 10853816) discloses a system for authenticating a user via an audio sample that may be received during an audio call with a service provider. The service provider server may then compare the received audio sample with a previously recorded voice pattern.
However, the prior art does not disclose, neither singly nor in combination, for claims 1-16: a method and non-transitory computer readable memory media for authenticating a party to a secure transaction, comprising: receiving, at a second computing device, an out-of-band user interaction protocol; receiving, from the first computing device at the second computing device, first video or audio evidence of one or more actions taken by the first party; capturing, by the second computing device during presentation of the first video or audio evidence by the second computing device, acknowledgement of the one or more actions taken by the first party as observed or heard by the second party in the first video or audio evidence; and determining, by the second computing device dependent on the captured acknowledgement, whether or not the one or more actions observed or heard by the second party match actions expected to have been taken by the first party in accordance with the out-of-band user interaction protocol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685